Attorney’s Docket Number: 303.I41US1
Filing Date: 10/25/2019
Claimed Foreign Priority Date: none
Applicants: Clampitt et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 06/24/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/24/2022, responding to the Office action mailed on 03/24/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 11-22. Accordingly, pending in this application are claims 1-10

.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 previously set forth in the Non-Final Office action mailed on 03/24/2022. Accordingly, all previous claim rejections are withdrawn.
Furthermore, the application has been placed in condition for Allowance in view of an authorized Examiner’s Amendment to the claims, resolving all pending issues (see, Interview Summary).

EXAMINER’S AMENDMENT
This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment resolving pending issues in the claims, and addressing formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Amend claim 5, L. 12-13 as follows:
“ …, wherein:
the first level of conductive material includes a first protrusion portion;
…”.
In the Title:
Replace the Title with --Semiconductor Device Having a Stack of Data Lines with Conductive Structures on Both Sides Thereof--.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an apparatus comprising levels of conductive materials stacked over one another and located over the first and second conductive contacts, wherein the levels of conductive materials are part of data lines for memory cell strings of the apparatus; a first conductive structure located on a first side of the stack of materials and contacting the first conductive contact and a first level of conductive material of the levels of conductive materials; and a second conductive structure located on a second side of the stack of materials and contacting the second conductive contact and a second level of conductive material of the levels of conductive materials.
Regarding claim 5, the prior art of record fails to disclose or suggest an apparatus wherein the first level of conductive material includes a first protrusion portion; the second level of conductive material includes a second protrusion portion; the first conductive structure contacts the first level of conductive material at the first protrusion portion; and the second conductive structure contacts the second level of conductive material at the second protrusion portion; and a dielectric structure separating the first conductive structure from the levels of conductive materials except the first level of conductive material.
Regarding claim 7, the prior art of record fails to disclose or suggest an apparatus comprising data lines stacked over one another in different levels of the apparatus forming a stack of data lines; wherein the conductive lines include a first conductive structure located on a first side of the stack of data lines and coupled to a first data line of the data lines and a first memory cell string of the memory cell strings, and a second conductive structure located on a second side of the stack of data lines and coupled to a second data line of the data lines and a second memory cell string of the memory cell strings.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814